       8:21-cv-00049-MDN Doc # 9 Filed: 03/16/21 Page 1 of 2 - Page ID # 34




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

JESSICA VANICEK, Personal Representative
of the Estate of Ryan T. Vanicek,
                                                                           8:21CV49
                        Plaintiff,
                                                                            ORDER
        vs.

KENNETH E. KRATT, and SANDAIR
CORPORATION,

                        Defendants.

       This matter is before the Court on the Motion to Intervene (Filing No. 5) filed by Lyman-
Richey Corporation, d/b/a Central Sand and Gravel Company (“LRC”). The parties filed a Joint
Notice (Filing No. 8) indicating all parties consent to the motion.
       LRC requests leave to intervene in this matter to assert its subrogation rights pursuant to
Rule 24(a)(2) of the Federal Rules of Civil Procedure, or in the alternative, pursuant to Rule
24(b)(1)(B), as the accident at issue in the Complaint occurred while Ryan Vanicek was working
within the course and scope of his employment with LRC, and LRC paid benefits to Vanicek under
the Nebraska Workers’ Compensation Act. (Filing No. 6.). LRC attached a copy of its Complaint
in Intervention (Filing No. 7-1) that it intends to file if granted leave to intervene. See Fed. R. Civ.
P. 24(c)(“The motion [to intervene] must state the grounds for intervention and be accompanied
by a pleading that sets out the claim or defense for which intervention is sought.”).
       Upon review of LRC’s motion and brief, the Court finds that LRC has demonstrated the
existence of an Article III case or controversy, and that it is entitled to intervene as a matter of
right. See Mausolf v. Babbitt, 85 F.3d 1295, 1300-01 (8th Cir. 1996)(requiring prospective Rule
24(a) intervenors to demonstrate the existence of an Article III case or controversy); and Fed. R.
Civ. P. 24(a)(2)(“On timely motion, the court must permit anyone to intervene who . . . claims an
interest relating to the property or transaction that is the subject of the action, and is so situated
that disposing of the action may as a practical matter impair or impede the movant’s ability to
protect its interest, unless existing parties adequately represent that interest.”). LRC’s motion is
timely, as this case was filed a little over one month ago and no responsive pleadings have yet been
filed. Finally, all parties consent to the LRC’s intervention in this matter. Accordingly,
       8:21-cv-00049-MDN Doc # 9 Filed: 03/16/21 Page 2 of 2 - Page ID # 35




        IT IS ORDERED: Lyman-Richey Corporation, d/b/a Central Sand and Gravel Company’s
Motion to Intervene (Filing No. 5) is granted. Lyman-Richey Corporation shall file its Complaint
in Intervention (Filing No. 7-1) on or before March 23, 2021. The Clerk of Court shall add Lyman-
Richey Corporation, d/b/a Central Sand and Gravel Company to the case caption as Intervenor-
Plaintiff.


        Dated this 16th day of March, 2021.



                                                    BY THE COURT:

                                                    s/Michael D. Nelson
                                                    United States Magistrate Judge
